OPINION — AG — ** TEACHERS — STATUTORY MINIMUM SALARY INCREASES — RAISES IN EMPLOYMENT CONTRACT ** THE TEACHER'S SALARY INCREASES PROVIDED FOR IN SENATE BILL NO. 536, MANDATE THAT ALL TEACHERS SHALL RECEIVE THE RESPECTIVE MINIMUM SALARY INCREASES THEREIN PROVIDED. THIS MANDATE INCREASE DOES `NOT' SUPERSEDE THOSE SALARY INCREASES AS MAY BE OTHERWISE PROVIDED FOR IN THE TERMS AND PROVISIONS OF A TEACHER EMPLOYMENT CONTRACT. THE MANDATED INCREASE SHALL BE APPLIED TOWARD THE AMOUNT OF THE CONTRACT INCREASE SHOULD THE CONTRACT INCREASE EXCEED THE STATUTORY INCREASE. (EMPLOYMENT, RAISE, BENEFITS, CONTRACT, SCHOOL DISTRICT) CITE: 70 Ohio St. 5-117 [70-5-117], 70 Ohio St. 6-106 [70-6-106] (R. THOMAS LAY) ** SEE OPINION NO. 91-505 (1991)